UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49760 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's Name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Suite 800, 926 – 5th Avenue S.W. Calgary, Alberta, CanadaT2P 0N7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Not Applicable Title of Class Not Applicable Name of Each Exchange on Which Registered Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable Title of Class Indicate the number of outstanding shares of each of the Registrant's classes of capital or common shares as of the close of the period covered by the annual report. There were 133,244,472common shares, without par value, issued and outstanding as of April 30, 2009 and 133,244,472 common shares, without par value, issued and outstanding as of September 22, 2009. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] YES[X] NO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [X] YES[] NO Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow. [] Item 17[X] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[] YES[] NO PART I This annual report contains forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the United States Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our" and "company" mean MegaWest Energy Corp. and "MegaWest USA" means our directly-owned subsidiary MegaWest Energy (USA) Corp., unless otherwise indicated and all references to "common shares" refer to common shares, without par value, in our capital stock. Unless otherwise indicated, all dollar amounts referred to herein are in Canadian dollars. ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A.Selected Financial Data The following table summarizes selected financial data for our company prepared in accordance with Canadian generally accepted accounting principles (GAAP) for the five fiscal years ended April 30, 2009.Additional information is presented to show the differences which would result from the application of United States GAAP to our financial information.The data set out below for the five year period ended April 30, 2009 is derived from our audited financial statements which were examined by our independent registered public principal accountant.The data should be read in conjunction with our audited financial statements and related notes included in this annual report and with the information appearing under the heading "Item 5 – Operating and Financial Review and Prospects" below.The data is presented in Canadian dollars. Selected Financial Data (Stated in Canadian Dollars - Calculated in accordance with Canadian GAAP) Year Ended April 30 Net Income (Loss) (1) Net Income (Loss) from Operations per Common Share Net Income (Loss) per Common Share Total Assets Net Assets (Deficiency in Assets) Capital Stock(2) Number of Common Shares Dividends per Common Share $- $- $- $- $- Weighted Average Number of Common Shares Working Capital Long-Term Debt(3) $- $- $- Cumulative net loss and deficit from exploration stage since incorporation through April 30, 2009 was $61,933,894 and $78,948,896, respectively.The difference between the accumulated deficit and losses is a $17,257,042 adjustment related to related party acquisitions and a $242,040 adjustment for the adoption ofnew accounting standards. Capital stock includes share capital, warrants, contributed surplus and equity portions of convertible promissory notes and exchange shares. Long-term debt includes long-term portion of convertible promissory notes and exchange shares. Reconciliation to United States Generally Accepted Accounting Principles Canadian GAAP conforms in all material respects with United States GAAP except for certain matters as described in Reconciliation to U.S. GAAP as at April 30, 2009 and 2008 and for the years ended April 30, 2009, 2008 and 2007.The differences between Canadian GAAP and U.S. GAAP, which affect our financial statements for the year ended April 30, 2009, are as follows: · Increase the amount recorded for oil and gas net assets acquired and related consideration given; · adjust stock-based compensation expense for stock options and warrants and; · increase the amount recorded for impairment of oil and gas assets. Had we followed U.S. GAAP, certain selected financial information reported above, would have been reported as follows (stated in Canadian dollars): Selected Financial Data (Stated in Canadian Dollars - Calculated in accordance with U.S. GAAP) Year Ended April 30 (Audited) Restated(1) Net Income (Loss) Net Income (Loss) per Common Share Total Assets Net Assets (Deficiency in Assets) Capital Stock Long-Term Debt $- $- $- Restatement of Comparative Figures: The 2008 comparative U.S. GAAP amounts have been restated for the amount of Trinity Sands (Texas) project cost write-downs and certain clerical errors that were contained in the previously reported U.S. GAAP consolidated balance sheet and consolidated statement of operations and accumulated deficit from exploration stage filed with our annual report on Form 20-F for fiscal 2008. (a)The clerical errors for U.S. GAAP purposes were as follows: i. The transfer to share capital of the recorded amount of warrants exercised in 2008 was shown as a $5,033,319 increase in the dollar amount of warrants rather than as a $5,033,319 reduction of the dollar amount of warrants.To correct this entry in the restated U.S. GAAP financial statements, the dollar amount of warrants has been reduced by $10,066,638 and the dollar amount of share capital has been increased by an equivalent amount. ii. A portion of a 2007 entry to record the acquisition of certain properties was not recorded in the 2008 U.S. GAAP financial statements.To correct this entry, oil and gas assets have been increased by $11,515,824 and share capital has been reduced by $8,599,442. (b) Under Canadian GAAP, the Texas properties were written down to $300,000 in 2008.These properties should also have been recorded at $300,000 for U.S. GAAP purposes.As a result, oil and gas assets have been reduced by $21,691,160 and the accumulated deficit from exploration stage activities has been increased by an equivalent amount. Disclosure of Exchange Rate History The following table sets out average exchange rates, based on the noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York for the conversion of Canadian dollars into United States dollars in effect on the last date of each month during the period, for the following periods: Year Ended April 30 Average for period The following table sets out the high and low exchange rates, based on the above-mentioned noon buying rate in New York City for the conversion of Canadian dollars into United States dollars, for the following periods: High Low September 1 to September 11, 2009 August 2009 July 2009 June 2009 May 2009 April 2009 March 2009 On September 11, 2009, the above-mentioned noon buying rate in New York City for the conversion of Canadian dollars into United States dollars was $0.931 per Canadian dollar. B.Capitalization and Indebtedness Not applicable. C.Reasons for the Offer and Use of Proceeds Not applicable. D.Risk Factors Much of the information contained in this annual report includes or is based upon estimates, projections or other "forward looking statements".Such forward looking statements include any projections or estimates made by our company and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other forward looking statements involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other forward looking statements. The common shares of our company are considered speculative.You should carefully consider the following risks and uncertainties in addition to other information in this annual report in evaluating our company and our business before purchasing our common shares.Our business, operating or financial condition could be harmed due to any of the following risks. Risks Relating to our Financial Condition We have yet to attain profitable operations and because we will need additional financing to fund our exploration activities, there is substantial doubt about our ability to continue as a going concern. To date, we have acquired interests in five oil and gas properties; however, we have not established a proved commercial project on any of our properties that generates commercial revenues.Our short and long-term prospects depend upon the success of our exploration, appraisal and development drilling programs and the production response to our Marmaton River and Grassy Creek projects in Missouri.Production at both of these projects is currently suspended due to significantly reduced oil prices.As at April 30, 2009, all of our projects are unproved.We also had an accumulated deficit from exploration stage of $78,948,896 and unrestricted cash balances of $1,766,558. For the fiscal year ended April30, 2009, we incurred a net loss of $37,194,937 (see "Operating Results" below in this annual report).Accordingly, we have not generated significant revenues nor have we realized a profit from our operations to date.Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set out herein.Since we have not generated significant revenues, our continuance is dependent upon raising additional monies through the sale of our equity securities, debt and/or joint venture farmouts in order to continue our business operations and develop our projects, if determined to be commercial. We will require additional financing to continue as a going concern. We expect to require further funds to finance the development of our company.If additional funds are raised by issuing equity securities, further dilution to existing or future shareholders is likely to result.Obtaining additional financing is subject to a number of factors, including investor acceptance of any business we may acquire or combine with in the future and general investor sentiment.Such financing, if required, may not be available upon terms and conditions acceptable to us, if at all. Our inability to obtain additional financing in a sufficient amount when needed and upon terms and conditions acceptable to us could have a materially adverse effect upon our company.If adequate funds are not available on acceptable terms when needed, we may be required to delay projects, scale back or suspend the development of our properties, which could impair our ability to compete in the marketplace, and may result in the dissolution of our company. Risks Relating to Oil and Gas Operations The oil and gas industry is highly competitive and we may be unsuccessful in acquiring further leases. The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial and operational resources and staff for suitable business opportunities, desirable oil and gas properties for drilling operations, drilling equipment and funds.We may be unable to raise the necessary funds or complete any projected work. As our Missouri, Kansas, Kentucky, Montana and Texas properties are in the exploration stage or early stages of development, we may not be able to establish commercial reserves on these projects. Exploration for commercial reserves of oil and gas is subject to a number of risk factors.Few of the prospects that are explored are ultimately developed into producing oil and/or gas wells.As at April 30, 2009 all of our projects are considered unproved and are without proved reserves of oil and gas.We may not be able to establish commercial reserves on any of our projects (see "Business Overview" below in this annual report). Currently operations are suspended at our projects, including Marmaton River and Grassy Creek projects due to significantly reduced oil prices. The potential profitability of oil and gas ventures depends upon factors beyond the control of our company, any of which may have a material adverse effect on our company. The potential profitability of oil and gas projects is dependent upon many factors beyond our control, including:world prices and markets for oil and gas which are unpredictable, highly volatile, potentially subject to governmental fixing, pegging or controls; adverse weather conditions can hinder drilling and production operations; production from any well may be unmarketable if it is impregnated with water or other deleterious substances; and the marketability of oil and gas which may be acquired or discovered will be affected by proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection.The extent of these factors cannot be accurately predicted but the combination of these factors may result in our company not receiving an adequate return on invested capital.During fiscal 2009 we recorded impairment charges of $3,166,935, $20,503,054, $9,928,428 and $661,692 in respect of our Kansas, Kentucky, Montana and Texas properties, respectively. Oil and gas operations are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated causing an adverse effect on our company.Further, exploration and production activities are subject to certain environmental regulations which may prevent or delay the commencement or continuance of our operations. Oil and gas operations in United States are also subject to federal and state laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment.Various permits from government bodies are required for drilling and production operations to be conducted; we may not receive such permits.Furthermore oil and gas operations in the United States are also subject to federal and state laws and regulations including, but not limited to:the construction and operation of facilities, the use of water in industrial processes, the removal of natural resources from the ground, and the discharge/release of materials into the environment. Environmental standards imposed by federal and state authorities may be changed and such changes may have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us.Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons.Our current and anticipated exploration and drilling activities are subject to the aforementioned environment regulations. When and if we establish reserves or enter into production, we will become subject to additional regulations which do not currently pertain to us or affect our current operations. Exploratory drilling involves many risks and we may become liable for pollution or other liabilities which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk. Hazards such as unusual or unexpected geological formations, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labour, and other risks are involved. We may become subject to liability for pollution or hazards against which we cannot adequately insure or which we may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. We have oil and gas leases in respect of the real property associated with our projects, but the real property may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title searches.
